DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (KR 1020160080559, see Machine Translation).
Regarding claim 1, Cho et al. discloses in Figs 1-9, a pouch-type secondary battery (ref 100), comprising: an electrode assembly (ref 200); and a pouch member (refs 300, 310, 320) comprising an internal space configured to accommodate ([0027], ref 500) the electrode assembly (ref 200) therein and a degassing sealing portion (refs S, 400, 

Regarding claim 2, Cho et al. discloses all of the claim limitations as set forth above and also discloses the degassing sealing portion (refs S, 400, [0027]-[0029], [0032]) comprises: a degassing bar (ref S) having both end portions to which a side sealing portion ([0027]-[0029], [0032]-[0038], Figs 4, 5a-b) configured to seal both side end portions ([0027]-[0029], [0032]-[0038], Figs 4, 5a-b) of the pouch member (refs 300, 310, 320) is connected and formed to seal one end portion ([0027]-[0029], [0032]-[0038], Figs 5a-b) through which gas inside the pouch member (refs 300, 310, 320) is released; and an offset bar (ref 400) extended from the degassing bar (ref S) and formed to project toward (Figs 5a-b) the electrode assembly (ref 200).

Regarding claim 3, Cho et al. discloses all of the claim limitations as set forth above and also discloses the offset bar (ref 400) is formed in a central portion (Fig 5a, [0033]-[0036]) of the degassing bar (ref S) in a length direction.

Regarding claim 5, Cho et al. discloses all of the claim limitations as set forth above and also discloses the offset bar (ref 400) is formed to be shorter than (depicted in Fig 4) the degassing bar (ref S) and is spaced apart from the side sealing portion by a predetermined distance (depicted in Fig 4).



Regarding claim 8, Cho et al. discloses all of the claim limitations as set forth above and also discloses the degassing sealing portion is formed in a projected form to be spaced apart from (Figs 4, 5a-b) the electrode assembly (ref 200) by a distance (Figs 4, 5a-b) corresponding to a distance between the electrode assembly (ref 200) and a packaging sealing portion (Figs 4, 5a-b) configured to seal the other end opposite (Figs 4, 5a-b) to the end of the pouch member (refs 300, 310, 320), through which the internal gas is released.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 1020160080559, see Machine Translation) as applied to claim 2 above.


4. The pouch-type secondary battery of claim 2, wherein the offset bar is configured to be tapered toward the degassing bar at both end portions in a length direction.

7. The pouch-type secondary battery of claim 2, wherein a length of the offset bar projected toward the electrode assembly is 0.5 mm to 1.5 mm.


Regarding claim 4, Cho et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the offset bar is configured to be tapered toward the degassing bar at both end portions in a length direction.  However, the courts have found the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the offset bar of Cho et al. to include a variety of shapes/sizes.  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to optimize the efficiency sealing the pouch (see Cho et al. [0033]-[0038], discusses size, location, amount of sealant).

Regarding claim 7, Cho et al. discloses all of the claim limitations as set forth above. 
While the reference does not explicitly disclose the specific length of the offset bar is 0.5 mm to 1.5 mm, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to change the length of the offset bar, since such a modification would have In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the sealing strength and efficiency are dependent, in part, on a length/size of the offset bar and that many design parameters are taken into consideration when determining the length/size of the offset bar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Matsui et al. (US 2010/0285367) discloses in Fig 1, a secondary battery (ref 10) including a pouch that is degassed and sealed ([0096]).

Ogihara et al. (US 2017/0018744) discloses in Figs 1-5, a secondary battery ([0002]) including a pouch having a degassing seal part (ref DS, [0252]).

Bhola et al. (US 2014/0363721) discloses in Figs 1-11, a secondary battery ([0002]) including a pouch having a tapered heat seal structure ([0053]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725